Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  October 16, 2015                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

  151514                                                                                Stephen J. Markman
                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                           Joan L. Larsen,
            Plaintiff-Appellant,                                                                       Justices

  v                                                         SC: 151514
                                                            COA: 318294
                                                            Van Buren CC: 12-018553-FC
  ANTONIO LEWIS,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 5, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MARKMAN, J. (dissenting).

         I respectfully dissent from this Court’s order denying leave to appeal and would
  instead grant leave to address how trial courts should evaluate a defendant’s request for
  self-representation after trial has started.

         Defendant was charged with first-degree murder. He requested court-appointed
  counsel, but between jury empanelment and opening statements, defendant requested to
  represent himself. He expressed his belief that his lawyer did not fully understand
  aspects of his case and that it would be more effective for him to represent himself than
  to explain everything to her. The trial court denied defendant’s request, asserting that
  although defendant’s waiver of counsel was unequivocal and intelligently made,
  proceeding without counsel would unduly burden and inconvenience the proceeding.

         Following trial, defendant was convicted, but his conviction was vacated by the
  Court of Appeals. The Court concluded that the trial court had abused its discretion in
  failing to articulate facts showing that defendant’s waiver would unduly burden or
  inconvenience the trial. It further noted that nothing on the record suggested that
  defendant did not fully understand the proceedings, that he would be disruptive or overly
  emotional, or that he sought to advance a markedly different theory of defense than his
  lawyer had developed. People v Lewis, unpublished opinion per curiam of the Court of
  Appeals, issued March 5, 2015 (Docket No. 318294), pp 16-17.

          This Court addressed a similar situation in People v Hill, 485 Mich. 912 (2009)
  (Hill I); see also Hill v Curtin, 792 F3d 670 (CA 6, 2015) (en banc) (denying habeas
  corpus relief) (Hill II). In Hill I, the trial court denied as untimely the defendant’s day-of-
  trial request to represent himself. The defendant then appealed his conviction in the
                                                                                          2

Court of Appeals, arguing that he had been denied his constitutional right of self-
representation. That Court upheld the conviction, and this Court affirmed in part with
respect to the self-representation issue, albeit for a different reason, observing that the
“defendant’s request was not timely and granting the request at that moment would have
disrupted, unduly inconvenienced, and burdened the administration of the court’s
business.” Hill I, 485 Mich. at 912. Hill then unsuccessfully petitioned for a writ of
habeas corpus in federal district court. On appeal, after a panel of the United States Court
of Appeals for the Sixth Circuit reversed the district court and vacated Hill’s conviction,
the Sixth Circuit, sitting en banc, vacated the panel’s decision and affirmed the district
court. Hill II, 792 F3d at 674. See also Jones v Bell, __ F3d __ (CA 6, 2015) (Docket
No. 14-1014, issued August 13, 2015) (reversing a grant of habeas corpus relief when the
defendant sought on the day of trial to represent himself).

       The en banc court explained in Hill II that the governing United States Supreme
Court case, Faretta v California, concerned a defendant seeking to represent himself
“weeks before trial.” Hill II, 792 F3d 678-679, quoting Faretta v California, 422 U.S.
806, 835 (1975). Faretta thus afforded no guidance concerning whether a day-of-trial
request for self-representation is untimely. Hill II, 792 F3d at 678-679. By contrast, the
Court of Appeals in this case relied heavily on Faretta in vacating defendant’s conviction
and gave little attention to the interpretation of the constitutional right of self-
representation articulated in our Hill I order.

        The record shows that defendant (1) had earlier requested appointed counsel, (2)
had months to decide whether to represent himself, (3) stated that he had not seriously
considered self-representation until the start of trial, (4) stated that he had done no
preparation to represent himself, (5) stated that he was satisfied with his lawyer’s
representation, (6) could not cogently articulate how he could do better than his appointed
lawyer, and (7) was ill-informed about the rules of evidence and procedure. Given these
facts, I would grant leave to more closely assess the trial court’s decision to deny
defendant’s motion for self-representation. I believe both that trial courts generally could
benefit from our guidance about how to evaluate requests for self-representation after
trial has started and that this case specifically deserves closer review.
                                                                                                               3


      LARSEN, J., did not participate in the disposition of this matter because the Court
considered it before she assumed office and her vote is not outcome-determinative.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 16, 2015
       p1013
                                                                             Clerk